DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 
Response to Amendment
The Amendment, filed on 05/25/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-5, 8 and 9 have been considered and examined.  Claim(s) 6 and 7 has/have been canceled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pub 2016/0040857) in view of Ueda (US Pub 2017/0288174).
Regarding claim 1, Inoue discloses an optical wavelength conversion device (Fig. 12) comprising: an optical wavelength conversion member (24 fluorescent member+29 light reflection film) configured to convert the wavelength of incident light; a heat dissipation member (31 aluminum substrate; [0070]) which is more excellent in heat dissipation than the optical wavelength conversion member (31 is made of aluminum which has thermal conductivity much greater than LuaG. [0130] “More excellent” is a broad term.  It means nothing as “excellent” is relative.); a joint portion (30 joint member layer) which joins the optical wavelength conversion member (24+29) and the heat dissipation member (31) together (Fig. 12); and a resin layer (36 silicone resin [0153] and [0154]) which covers a side surface of the joint portion (side portion of 30),  wherein the side surface of the joint portion (side surface of 30 left or right) is not joined to the optical wavelength conversion member (side surface does not join to 24+29) or to the , and which does not cover a side surface of the heat dissipation member (side surface of 31), wherein the optical wavelength conversion member (24+29) includes: a plate-shaped ceramic fluorescent body (24 fluorescent member containing LUAG; [0130]); and a reflecting film (29 light reflection film) disposed on a heat dissipation member-side surface of the ceramic fluorescent body (24), wherein the joint portion has a thermal conductivity of 120 W/mK  or ([0148] and [0209] use Sn—Ag—Cu solder for solder of 30; [0038] and [0243]) more and a melting point of 240°C or higher ([0209]) except for and wherein the resin layer contains a fluorine-based resin as a main component.
Inoue discloses a silicone resin. It is well-known in the art to use a fluorine resin for a silicone resin. As evidenced by Ueda of record which teaches wherein the resin layer (Fig.2; [0064], [0016] reflector layer can be of silicone resin or fluorine resin so choose fluorine resin) contains a fluorine-based resin as a main component ([0116]).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the silicone resin of Inoue as modified by Ueda with the limitation “wherein the resin layer contains a fluorine-based resin as a main component”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and/or such a fluorine resin may be used as a surrounding reflector layer ([0064]) which the silicone resin of Inoue is used for.

As to claim 4, Inoue discloses wherein the joint portion (30) has a joint region disposed between the optical wavelength conversion member (24+29) and the heat 

As to claim 8, Inoue discloses wherein the heat dissipation member (See Fig. 15; 121) has at least one notch (The entire device is in the notch) on its surface joined to the joint portion (129) ([0038] Use 121 of Fig. 15 with 31 of Fig. 12 by using [0038] and [0243]).

Regarding claim 9, Inoue discloses the invention as described above except for at least one corner portion of the optical wavelength conversion member as viewed in a thickness direction thereof is rounded.
Inoue teaches the optical wavelength conversion member is rectangular in shape so it has at least one corner portion (0041); Fig. 13; Looks like curves might be rounded in Fig. 13?; 0038 and 0243).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “at least one corner portion of the optical wavelength conversion member as viewed in a thickness direction thereof is rounded”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the optical wavelength conversion member of Inoue as modified by Ueda with the limitation “at least one corner portion of the optical wavelength conversion member as viewed in a thickness direction thereof is rounded” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and/or having rounded .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further as evidenced by Nakamura (US Pub. 2011/0140590).
Inoue as modified by Ueda disclose the invention as disclosed above except for the joint portion is formed only of gold, silver, copper, or a combination thereof.
Inoue discloses joint portion material that comprises copper (see rejection above to claim 1). It is well-known in the art to use copper as a joint portion material. As evidenced by Nakamura of record which teaches copper nanoparticles as a joining/joint portion material ([0030] and [0034]).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the joint portion material of Inoue as modified by Ueda with the limitation “the joint portion is formed only of gold, silver, copper, or a combination thereof”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and/or copper is known as a boding material ([0030]) with heat radiation capacity.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further as evidenced by Minami et al. (US Pub. 2017/0036961).
except for the joint portion has pores, and wherein the joint portion has a porosity of 40% or less.
Inoue discloses the joint portion (30). It is well-known in the art to have a joint portion/layer to have porosity. As evidenced by Minami of record which teaches the joint portion has pores (claim 1 and 6; joint layer), and wherein the joint portion has a porosity of 40% or less (claim 1 and 6 porosity).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the joint portion of Inoue as modified by Ueda with the limitation “the joint portion has pores, and wherein the joint portion has a porosity of 40% or less”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and/or such porosity in a joint layer is known to make the strength high ([0013]) also preventing cracking.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further in view of Furuyama (WO 2018230333A1).(US Pub 2020/0058830 to Furuyama is considered equivalent.)
Regarding claim 2, Inoue discloses the invention as disclosed above except for the joint portion is formed only of gold, silver, copper, or a combination thereof].
Furuyama teaches the joint portion (14 thermally conductive porous body) is formed only of gold, silver ([0040] silver), copper, or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use joint portion material as taught 
		
	
	
Regarding claim 3, Inoue discloses the invention as disclosed above except for the joint portion has pores, and wherein the joint portion has a porosity of 40% or less.
Furuyama teaches the joint portion (Fig. 3; 14 thermally conductive porous body) has pores, and wherein the joint portion has a porosity of 40% or less ([0043]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use porous joint portion as taught by Furuyama for the joint portion as disclosed by Inoue as modified by Ueda to utilize an increased bonding force with good heat conducting to a heat dissipation substrate ([0043]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Ueda as applied to claim 1 above, and further in view of Furuyama (US Pub. 2018/0003363:”Furuyama2”).
Inoue discloses the invention as disclosed above except for the joint portion has pores, and wherein the joint portion has a porosity of 40% or less.
Furuyama2 teaches the joint portion (1 first porous layer) has pores, and wherein the joint portion has a porosity of 40% or less ([0041]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use joint portion as taught by Furuyama2 for joint portion as disclosed by Inoue to utilize good heat transfer properties .

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. The applicant asserts that Inoue does not discloses “a resin layer which covers a side surface of the joint portion, wherein the side surface of the joint portion is not joined to the optical wavelength conversion member or to the heat dissipation member, and which does not cover a side surface of the heat dissipation member”.  The Examiner notes that Inoue has other embodiments that meet these limitations such as in Fig. 11 or 12.  Inoue also uses generous language for mixing of embodiments such as is disclosed in paragraphs 0038 and 0243.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875